ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Raydon Corporation                            )      ASBCA No. 60317
                                              )
Under Contract No. W900KK-09-D-0501           )

APPEARANCE FOR THE APPELLANT:                        Lars E. Anderson, Esq.
                                                      Venable LLP
                                                      Tysons Comer, VA

APPEARANCE FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney

                     ORDER OF ADMINISTRATIVE DISMISSAL

        The appeal docketed as ASBCA No. 60317 duplicates the earlier docketed appeal
ASBCA No. 60311. Appellant apparently submitted an email and an original copy of the
notice of appeal under separate cover. The Recorder's office docketed both filings. The
latter appeal, ASBCA No. 60317, is administratively dismissed from the Board's docket.

       Dated: 18 November 2015


                                                    ~llJ\~L
                                                  JEfYUGARDIN
                                                  Recorder
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60317, Appeal of Raydon
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals